The questions in this cause arise upon two exceptions taken at the trial. The first was taken to the decision admitting in evidence the record of a decree in *Page 168 
equity, made by the superior court of judicature of the State of Connecticut, between the defendant in this suit and one Olney, the immediate assignor to the plaintiff of the judgment now sued upon. The second was to the instruction of the court to the jury, that the record of the proceedings, finding and decree aforesaid, given in evidence by the defendant to support the allegations in his answer, was, for the purposes of this suit, conclusive evidence upon the plaintiff, if the jury found that Olney appeared in that cause by his authorized attorney.
The plaintiff is in the same position which Olney would have occupied had he been plaintiff; he is the immediate assignee of Olney, against whom, before the assignment, the decree was pronounced; and if it be material, he had actual notice of the decree when the assignment was made to him. Giving to the plaintiff's objection to the admission of the record the broadest effect, the first question is whether the defence set up by the answer was available. That defence is, in substance, that the judgment sued upon was fraudulently entered up after assurances on behalf of the plaintiff in that suit to the defendant, that no further proceedings should be taken in it without notice to him, whereby he was induced not to take steps to interpose a defence, which in point of fact he could successfully have maintained.
Relief against such a judgment, upon these facts, would have been within the power of a court of equity in this state, upon a bill filed for that purpose. (2 Story's Eq. Jur., §§ 887, 896;Huggins v. King, 3 Barb., 616.) The Code, § 69, having abolished the distinction between actions at law and suits in equity, and the forms of all such actions as theretofore existing, an equitable defence to a civil action is now as available as a legal defence. The question now is, ought the plaintiff to recover; and anything which shows that he ought not is available to the defendant, whether it was formerly of equitable or legal cognizance. *Page 169 
The next question is whether the record of the decree of the superior court of Connecticut was competent evidence upon that issue. Olney actually appeared by his attorney in that suit and was heard upon its merits. He was, therefore, before that court, and it had jurisdiction of his person if it had jurisdiction of the subject matter of the suit. The object of the suit was to restrain Olney from prosecuting a suit at law in the same court upon the judgment in suit here, and the grounds on which that relief was sought were the same which are set up as a defence here. The jurisdiction to restrain suits at law being one of the firmly established parts of the authority of courts of equity, and the plaintiff, in the suit which was enjoined, having undertaken to prosecute that suit in a court of law of the State of Connecticut, the only conceivable grounds for denying the equitable jurisdiction which was exercised in the case are, either that no court of equity anywhere had power to restrain a suit upon a judgment at law upon such grounds, or that a court of equity in one state has no jurisdiction to restrain such a suit upon a judgment of a court of law of another state. The first of these grounds has been already considered and found unsound. The other rests either upon some ground of comity between states, or upon the force of the constitution and laws of the United States. The objection, so far as it is founded upon an assumed violation of the comity which exists between the several states of the United States, does not reach to the jurisdiction of the court. The rules of comity may be a restraint upon a court in the exercise of an authority which it actually possesses, but it is self-imposed. (Bank of Augusta v. Earle, 13 Pet., 519.) The courts of each state must judge for themselves exclusively how far they will be restrained, and in what cases they will exercise their power, except where the constitution of the United States and the laws made in pursuance of it prescribe a rule. Where that *Page 170 
is the case, the question ceases to be one of comity and becomes one of right.
The question then remains to be considered upon the constitution and laws of the United States, and here the decisions permit of no doubt. Full faith and credit are given to the judgments of a state court, when in the courts of another state it receives the same faith and credit to which it was entitled in the state where it was pronounced. (Hampton v.McConnell, 3 Wheat., 234.)
We have then a decree of the superior court of Connecticut in a cause where they had jurisdiction of the subject matter and of the parties, and it is duly authenticated and relevant to the issue on trial. Its admissibility in evidence follows of course.
By the record of that decree it appears that the very matters in issue here were litigated there, and were decided adversely to Olney, whom the plaintiff represents. The determination is necessarily conclusive upon him as to all the material facts there litigated and determined.
The judgment should be affirmed with costs.
Judgment accordingly.